DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-18, and the APS species, in the reply filed on December 1, 2021 is acknowledged.  The traversal is on the ground(s) that the groups or species share a common feature and are therefore are sufficiently related such as to not present a serious search burden, however each group of claims is directed to district statutory category of invention which requires distinct considerations resulting in distinct search strategies and queries. For example, claim 10 is directed to a product produced by a process where the process steps are evaluated to determine the required structure (i.e. it is not necessary that the product is made by the claimed process).  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directed to a bond coat produced by a process optimized according to the process of claim 9, however the scope of the claimed bond coat is unclear. To assess the scope of 
Claim 10 is directed to a bond coat ‘for bonding a ceramic coating to a metallic substrate’, however it is unclear if the claim is limited to a bond coat independent of the ceramic coating and the metallic substrate. Parent claim 9 optimizes the threshold summit area through the deposition of the bond coating, and dependent claim 14 sets for a ceramic coating system including a metallic substrate and a ceramic layer. Is claim 10 directed to bond coats which may be used in conjunction with materials other than a ceramic coating and a metallic substrate (intended use), or are the ceramic coating and metallic substrate required?
Claims 11-18 are rejected as depending form a claim 10 but are not otherwise subject to rejection under 35 U.S.C. 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves et al. (US Patent 6,555,179).
Reeves et al. disclose a bond coat used to bond a ceramic coating to a substrate (col. 2 lines 49-59). Applicants’ requirement that the bond coat is produced by a process optimized according to claim 9 is a product-by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113).
	Given that the claimed process has not been defined, and that the processing parameters on which the optimization is based are undefined, the bond coat as produced by Reeves et al. has the necessary structure to meet the requirements imposed by the presently claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784